                                            Case 3:19-cv-01356-VC Document 126 Filed 06/02/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       MON CHERI BRIDALS, LLC, et al.,                  Case No. 19-cv-01356-VC (TSH)
                                   9                    Plaintiffs,
                                                                                            ORDER RE: MOTION TO SEAL
                                  10              v.
                                                                                            Re: Dkt. No. 111
                                  11       CLOUDFLARE, INC., et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           In ECF No. 111, Plaintiffs moved to seal a portion of a discovery letter brief, as well as
                                  15   portions of Exhibits B, D and E, on the ground that Cloudflare had designated the material as
                                  16   confidential pursuant to the terms of the protective order in this action. Pursuant to Civil Local
                                  17   Rule 79-5, Cloudflare filed its responsive declaration in ECF No. 125.1 The Declaration of Patrick
                                  18   Nemeroff asks the Court to maintain the partial sealing requested by Plaintiffs for the letter brief
                                  19   and Exhibit D. The declaration requests revised redactions to Exhibits B and E.2
                                  20           Having reviewed the Nemeroff declaration, the Court agrees that the redactions to the letter
                                  21   brief and Exhibit D proposed in ECF No. 111 are acceptable, and so grants that motion to that
                                  22   extent. Concerning Cloudflare’s revised proposed redactions to Exhibits B and E, those are also
                                  23   acceptable. Because the redacted versions of the letter brief and Exhibits B, D and E are already
                                  24   in the public record, no further action by the parties is required. This order terminates the motion
                                  25

                                  26   1
                                         As discussed during the May 25, 2021 hearing, the Court will consider this declaration despite its
                                  27   being severely untimely.
                                       2
                                         The declaration also requests that Exhibit A to ECF No. 108 remain sealed in its entirety.
                                  28   However, as the Court has previously explained, Plaintiffs submitted Exhibit A for in camera
                                       review. They did not file it under seal. See ECF No. 113 at 1 & n.1.
                                          Case 3:19-cv-01356-VC Document 126 Filed 06/02/21 Page 2 of 2




                                   1   to seal at ECF No. 111.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 2, 2021

                                   5
                                                                                      THOMAS S. HIXSON
                                   6                                                  United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
